Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Rockland County (Nelson, J.), imposed October 21, 1986, upon his conviction of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree and menacing, upon a jury verdict, and imposing sentence.
Ordered that the sentence is affirmed.
The defendant’s conviction arises out of his participation in the armed robbery of a restaurant located on the New York State Thruway and his subsequent encounter with a State Trooper during which he threatened the Trooper with a gun. Given the violent nature of these criminal acts, coupled with the defendant’s extensive criminal background dating back to 1962, we conclude that the sentence was neither improper nor excessive. Additionally, we find the defendant’s argument that the court relied upon improper sentencing considerations to be without merit (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Thompson, Kunzeman and Rubin, JJ., concur.